 456DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By causing Bull and Waterman to discriminate against the employees named in thecomplaint in violation of Section 8 (a) (3) of the Act, Local 1585 has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (b) (2) and 8 (b) (1) (A)of the Act.7.By restrainingand coercingemployees of Bull and Waterman in the exercise of rightsguaranteedinSection 7 of the Act, Local 1585 has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of thh Act.8.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]MIAMI COCA-COLA BOTTLING COMPANYandDISTRICTLODGE NO. 40, INTERNATIONAL ASSOCIATION OF MA-CHINISTS, AFL. Case No. 10-CA-1635, April 23, 1954DECISION AND ORDEROn November 30, 1953, Trial Examiner C. W. Whittemoreissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the IntermediateReports and a supporting brief.The Board has reviewed the rulings made at the hearing bytheTrial Examiner and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.' The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, in-sofar as theyare consistentwith the findings and conclusionsmade below.The Trial Examiner found, and we agree, that the attackby Assistant Superintendent Monk, made 4 days after theBoard's direction of election, in which Monk severly assaultediThere is an obvious typographical error in the last paragraph of section III, A, of theIntermediateReport.The first sentence of that paragraph reads: "The attack by Monkofficialswas plainly coercive and in restraint of rights guaranteed to employees by Section7of the Act." The sentence should read: "The attack by Monk on the Union officials wasplainly coercive and in restraint of rights guaranteed to employees by Section 7 of the Act."The omission of the underscored words was obviously inadvertent and does not affect ouragreement with the Trial Examiner's conclusion.2We find no merit in Respondent's exceptions to the Trial Examiner's ruling, affirmingthe Regional Director's disposition of Respondent's motion for pretrial discovery and answersto specific interrogatories. The provision in Section 10(b) of the Act merely provides that anycomplaint proceeding shall, so far as practicable, be conducted in accordance with the FederalRules of Civil Procedure, and clearly relates to the introduction of evidence before the Board,and not to pretrial privileges accorded parties to judicial proceedings. Del E. Webb Con-struction Company, 95 NLRB 377, footnote2; N.L R. B. v. Globe Wireless Ltd., 193 F. 2d 748(C. A. 9).108 NLRB No. 83. MIAMICOCA-COLABOTTLING COMPANY4572Union officials who were distributing literature outside theplant gate,was coercive and in clear violation of Section 8 (a)(1) of the Act.Respondent urges that it cannot be held respon-sible for the assault because there is no direct evidence thatRespondent authorized the assault and because Respondent im-mediatelyrepudiatedMonk's action and disciplined him for it.We find nomerit in this contention.The principle is well estab-lished in Board decisions that employers are generally respon-sible for assaultscommitted bytheir supervisory personnel inthe courseof their employmentand within the apparent scopeof their authority.'Moreover,whatever the measures, includ-ing disciplinary action, takenby the Respondentto protect it-self againstfuture liabilityfor supervisory acts of this kind,such measures could have no effecton the liability which hadalready been attached to the Respondent.Like the TrialExaminer,we find thatWingate was dis-charged for her Union activities,in violationof the Act. Wefind incredible the explanation for Wingate's discharge whichallegedlywas for discourtesy to customers and for using vulgarlanguage in the office.AlthoughRespondent's witnesses, in-cluding its president,testified that Wingate's behavior had beenknown to her superiors for some time,nothing was done toadmonish her for almost an entireyearconcerningher conduct.It is not reasonable to conclude that suchbehavior became sud-denly insufferable just a few days after the Union filed itsrepresentation petition,when the decision to discharge hersummarily was made. We find on the basis of the evidence andthe TrialExaminer's credibilityfindings that there is no sub-stance to the alleged explanation for Wingate's discharge, andthat she was discharged for Union activities.The Discriminatory Layoff of AndersonThe TrialExaminer found,and we agree,that Anderson'slayoff on November 29, 1952, for 1 week was discriminatory.Prior to October 1952, Anderson had been employed by theRespondent for some 10 years as a stacker of Coca-Colacases.4During this time, he was in charge of rotating thestock and keeping the stockroom in order. In or about Octoberof 1952, the Respondent was engaged in changing its systemof stacking cases of Coca-Cola, a course of action whichnecessitated the introduction of new types of machinery and3See J D. Jewell, Inc., 99 NLRB 61, 63; Dorsey Trailers, Inc., 80 NLRB 478, 504; cf.Anchor Rome Mills, Inc., 80 NLRB 1120, 1152-1156. It is also well established in Boardpolicy that this Board, like other judicial or quasi-judicial bodies, is not required to denyrelief because of the absence of direct evidence, but is justified in relying on circumstantialevidence. Jasper National Mattress Company, 89 NLRB 75,77.4At the hearing and in its brief Respondent attempted to show that while Anderson wasengaged as a stacker he acted in the capacity of a supervisor. The Trial Examiner made nofinding on this issue. As it is not contended that when the layoff was ordered Anderson wasexercising any kind of supervisory authority whatever, we make no finding on this point. 458DECISIONSOF NATIONAL LABOR RELATIONS BOARDequipment.While this change was being effected,Andersonwas put to work on various odd jobs, such as cleaning andpainting the plant building.Anderson testified that while soengaged on November 29, he was crossing the yard on hisreturn from the cooler where he took a drink, when he wassuddenly accosted by Monk who accused him of loafing. Tenminutes later he was called to Superintendent Pinter's officeandwas toldthathe was laid off for a week on a loafingcharge.We do not find any credible evidence to support Respondent'scontention that Anderson was laid off for loafing.The onlywitness who testified against Anderson on the loafing chargewas Monk, whose testimony the Trial Examiner did not credit.Pinter who laid off Anderson,did not testify.Anderson's im-mediate supervisor,Watkins, stated that he had never,in thatlong period of Anderson's service,had occasion to admonishthe latter for loafing.On the contrary,the evidence shows thatAnderson was considered a responsible and efficient employee.Itisnot reasonable to conclude that an employee of 10 years'service would be laid off summarily on a loafing charge withoutany notice whatever. On the other hand,we conclude that Ander-son was laid off to discourage him in his Union activities.Anderson's supervisor readily admitted that Anderson wasknown as an active Union leader.Anderson was prominent onthe picket line in the strike protesting Wingate'sdischarge.Respondent's president conceded that she resented Anderson'sparticipation in that strike and that from that time on he couldexpect only"cold treatment"from Respondent.Following thestrike,Respondent'spresident refused to give Anderson anyencouragement for a better job, whereas prior to the strikeshe had indicated that Anderson might have had that possibility.We find on the basis of the entire record and the Trial Exam-iner's credibility findings that the layoff was motivated by theRespondent's antiunion animus, in violation of the Act.We do not, however,agree with the Trial Examiner thatAnderson'sassignment to the new palletizing job of stackingCoca-Cola cases was in violation of the Act.The old systemof stacking,together with Anderson's former job as principalstacker, had been abolished.There is no evidence that whenAnderson returned to work on December 8 there was any otherjob in his former department to which he could have been as-signed. Anderson had been a stacker for many years and, whenhe was assigned to the new stacking job, he was put on the typeofwork in which he had considerable experience.There is,furthermore,no evidence that Respondent changed over to thenew palletizing system of stacking for other than economic rea-sons.If the Respondent had determined to continue its discrim-inatory treatment of Anderson after his return from thelayoff,itcould easily have discharged him since his former job wasabolished. As the evidence fails to establish a discriminatorymotive for the new assignment,we shall overrule the Trial MIAMI COCA-COLABOTTLING COMPANY459Examiner'sconclusion on this allegationof thecomplaint.Because wefind thatthe assignment of December 8 was notdiscriminatory,we also find,contrary to the TrialExaminer,thatRespondent'sdischarge of Andersonon April 20, forinabilityto work,was also not discriminatory,and not in viola-tionof the ActsORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor RelationsAct, theNational LaborRelations Board hereby orders that the Respondent, MiamiCoca-ColaBottling Company, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership in District Lodge No. 40,Inter-national Association of Machinists,AFL, orany other labororganization of its employees,by discriminatorilylaying offor discharging any of its employees,or bydiscriminating inany other manlier in regard to their hire or tenure of employ-ment, or any term or condition of employment.(b)Assaulting or threatening with assult any Union official,member,or employee.(c) In any other manner interfering with,restrining,or coerc-ing its employees in the exercise of the right to self-organiza-tion, to form labor organizations,to join or assist DistrictLodge No. 40, International AssociationofMachinists, AFL,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing,and to engage in col-lective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of theAct, asguaranteed inSection 7 thereof.2.Take the following affirmative action which the Boardfinds will effectuate the policiesof the Act:(a) Offer toPhyllisWingate immediate and full reinstate-ment to her former or a substantially equivalent position with-out prejudice to her seniority or other rights and privileges.(b)Make wholePhyllisWingate for any losspay she may havesuffered by reason of the Respondent's discrimination againsther, in the manner provided in the sectionof theIntermediateReport entitled"The Remedy";make whole Lester Andersonfor any lossof pay he mayhave suffered by reason of the Re-spondent's-discrimination against him by reasonof his layofffor 1 week, on November29, 1952.5The Trial Examiner found that the evidence is insufficient to support the General Counsel'scontention that Respondent's refusal to find work for Anderson on June 3 was discriminatory.As no exceptions were taken by the General Counsel to this finding, we hereby adopt the TrialExaminer's findings and conclusions. 460DECISIONSOF NATIONAL LABOR RELATIONS BOARD(c)Upon request make available to the Boardor its agents,for examination and copying, all payroll records, social-securitypayment records, timecards,personnel records and reports,and all other records necessary to analyze the amounts ofback pay due.(d) Post at its plant in Miami, Florida, copies of the noticeattached hereto and marked "Appendix A." 6 Copies of saidnotice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutivedays in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for the Tenth Region, inwriting, within ten (10) days from the date of this Order whatsteps the Respondent has taken to comply herewith.6In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order", the words "Pur-suant to a Decree of a United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Orderof the National LaborRelations Board and in order to effectuate the policies of theNationalLaborRelations Act, as amended,we hereby notifyour employees that:WE WILL NOTdiscouragemembership in DistrictLodge No.40, International Associationof Machinists, AFL,or inany otherlabor organizationof our employees, bydiscriminatorily laying off, discharging and refusing toreinstate any of our employees,or in any other mannerdiscriminating in regardto their hireand tenure of em-ployment or any term or condition of employment.WE WILL NOTassault or threaten with assault anyofficial of the above-named labor organization, or anyemployees.WE WILL NOTin any other manner interfere with, re-strain,or coerce our employees in the exercise of theright to self-organization,to form labor organization,to join or assist the above-named labor organization, tobargain collectively through representatives of their ownchoosing and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrainfrom any or all of suchactivitiesexcept to the extentthat such right may be affected by anagreement requiring membership in a labor organization as MIAMI COCA-COLA BOTTLING COMPANY461a condition of employment,as authorized in Section 8 (a)(3) of the National Labor Relations Act.WE WILL offer to Phyllis Wingate immediate and fullreinstatement to her former or substantially equivalentpositionwithout prejudice to her seniority and otherrights and privileges,and make her whole for any lossof pay suffered as a result of the discrimination againsther.We will make Lester Anderson whole for loss of paysufferedby himas a resultof the discriminatory layoffhe suffered for 1 week from November 29, 1952.All ouremployees are free to become or remain membersof the above-named Union or any other labor organization. Wewill not discriminate in regard to their hire or tenure of em-ployment or any term or condition of employment because oftheirmembershipin oractivity on behalf of any such labororganization.MIAMI COCA-COLA BOTTLING COMPANY,Employer.Dated................By....................................................(Representative)(Title)This noticemust remain postedfor 60 days from the datehereof, and must not bealtered, defaced,or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearing thereon havingbeen issued and served by the General Counsel of the National Labor Relations Board, and ananswer having been filed by the above-named Respondent, a hearing involving allegations ofunfair labor practices in violation of Section 8 (a) (1) and (3) of the National Labor RelationsAct, as amended, 61 Star. 136, hereincalledthe Act, was held in Miami, Florida, on September28, 29, and 30, 1953, before the undersigned Trial Examiner.In substance the complaint alleges and the answer denies that the Respondent: (1) Dis-criminatorily discharged Phyllis Wingate on November 17, 1952, and discriminated as tothe employment of Lester Anderson on November 29 and December 8, 1952, to discouragemembership in the Union; (2) by its assistant superintendent physically assaulted Unionrepresentatives; and (3) by such conduct interfered with, restrained, and coerced employeesin the exercise of rights guaranteed by the Act.At the hearing all' parties were represented, were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce evidence pertinent to the issues, to argueorally upon the record, and to file briefs and proposed findings of fact and conclusions of law.A brief has been received from the Respondent and from General Counsel.Disposition of motions to dismiss the complaint, voiced at the close of the hearing and uponwhich ruling was then reserved, and in written form received November 16, 1953,i is madeby the findings, conclusions, and recommendations appearing below.'Said motion to dismiss was point l7ofa 20-point request for "reconsideration and grantingof Respondent'smotions and requests" made prior to and during the hearing, received onNovember 16, 1953. Insofar as the Trial Examiner's rulings are concerned (2 of the pointsrefer to action on the part of the Regional Director before the hearing), reconsideration hasbeen given and the rulings remain the same. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso on November 16 a motion to correct the record in certain respects was received fromthe Respondent.It appears that a copy of said motion was simultaneously forwarded to GeneralCounsel. No objections having been received and it appearing that all requested correctionsare minor and typographical,the motion is hereby granted and the record is ordered correctedaccordingly.Upon the entire record in the case, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACTI.The Business of the RespondentMiami Coca-cola Bottling Company is a Florida corporation having its principal officeand place of business in Miami, Florida, with bottling plants at various points in Florida,where it is engaged in the bottling,sale, and distribution of Coca-Cola.In the last annual period the Respondent purchased new materials and supplies valued atmore than $ 500,000, all of which came from sources outside the State of Florida. Duringthe same period it sold Coca-Cola valued at more than $1,000,000, all of which was sold tocustomers within the State of Florida. The Respondent is engaged in commerce within themeaning of the Act.II.The LaborOrganizationInvolvedDistrict Lodge No. 40, International Association of Machinists, AFL, is a labor organizationadmitting to membership employees of the Respondent.III.The Unfair Labor PracticesA. Thesetting in which the discharges occurredItappears that the first self-organization effort on the part of the Respondent's employeesbegan in the late fallof 1952. Before then some sort of an employees' committee existed which,according to the undisputed testimony of its chairman, H. E. Fowler, under his leadership didits best to keep Union organization out of the plant. Fowler,now a building contractor in Miamibut at the time a route salesman,also testified without contradiction and it is found that earlyin 1952 Mrs. Buckner, president of the Company, told him that she did not want the employeesto organize and would prefer to see the plant sold or go bankrupt. After organization began inNovember 1952, Advertising Manager Herring told Fowler that there would never be a Unionin the plant as long as Mrs. Buckner was the owner.In the Union's intensive organizing campaign employees Lester Anderson and Phyllis Wingatewere the most active andopen leaders. Their discharges are in issue and are discussed below.Early in March 1953, Assistant Superintendent Monk, brought to the Miami plant fromanother branch shortly after organization began, severely assaulted two Union officials whowere passing out handbills outside the plant gate.2The attack by Monk officials was plainly coercive and in restraint of rights guaranteed toemployees by Section 7 of the Act. The statements by Buckner and Herring reveal the anti-union atmosphere in which organization took place.B. The discharge of Phyllis WingateWingate was employed in October 1951, as PBX operator and receptionist, and remained onthis job until her sudden and unwarned discharge on November 17, 1952, about a week afterBuckner, according to her own testimony, was made formally aware of organization in theplant by receipt of a letter from the Union.Wingate was an active leader in the campaign. She obtained signatures to Union cards fromoffice employees and talked about the Union to drivers calling in over the office telephone. For2There is no dispute that Monk thus engaged in this assault. Following it, Mrs. Bucknersaid she "scolded" Monk. A notice was posted bearing her signature, which stated that Monkhad been acting without "authority from the Company." She also said he was laid off for aweek without pay. MIAMI COCA -COLA BOTTLING COMPANY463the last 2 days before her discharge she openly displayed a Union button on her desk blotter.It is undisputed that several management officials, includingOffice Manager Stevens who firedher, passed by her desk while this button was there. From the foregoing facts it is reasonableto infer, and it is found, that management was well informed of her Union activity beforeNovember 17. She was discharged without notice.In view of management's previously expressed hostility toward Union organization, describedinthe section above, the Trial Examiner is of the opinion that General Counsel adducedsufficient evidence to establish a prima facie case of illegal discrimination against Wingatein order to discourage Union activity. The opinion is further strengthened by considerationof subsequent treatment accorded Anderson, which is discussed in the following section, andthe unwarranted attack by Monk upon Union officials.The Respondent adduced a mass of contradictory, inconsistent, and confusing testimony tosupport its claim that motives other than illegal brought about Wingate's dismissal. AndRespondent's counsel made still other claims--as to reasons why the Respondent would noLreinstate her--upon which no evidence at allwas elicited. Counsel expressed some uncertainty,early in the hearing, as to what his claims would be. When, during cross-examination ofWingate, counsel began exploring matters raised neither in the complaint nor answer, thefollowing colloquy occurred:Trial Examiner: What is your claim as to your reason for her discharge? It is not setup in your pleadings. She has testified as to what she was told. I want to know what yourclaim is.Mr. Hamilton: Mrs. Wingate was discharged for conduct unbecoming a telephoneoperator dealing with customers of the company. She was uncooperative with otherpersonnel. Her work was generally unsatisfactory. She used profanity in the office andover the telephone, with salesmen and employees of the company and others who visitedthere. She stooped to sly tricks in the office, antagonizing other personnel there. Shemade herself generally objectionable to everybody in the office. Those are some of thethings that we intend to prove....Trial Examiner: If there are any others, I want to have them cited before you go intothem on cross-examination. When you come to put your case in, I will permit you to putthem in.Mr. Hamilton: I cannot tell you all of them. If I think of some more, I will tell you aboutthem.Later during cross-examination of the same witness, counsel began questioning her re-garding entries he said she had made upon her application for employment in 1951. Counselsaid.Iam stating that I have evidence that she made contrary statements and untruthfulstatements in connection with her application for employment. Those statements werenot discovered at that time, but since then they have been and they have been consideredby the company.The following colloquy then occurred:Mr. Harper:if the company wants to state that as another of its multitude ofreasons for this discharge, then I will agree that it should be included.Trial Examiner: It would be rather late for the company to contend that, since headmits he did not discover it until after her discharge. It has no bearing on that. It hasa very remote bearing on credibility in general. Are you claiming that is the reason whyyou are not returning her to work?Mr. Hamilton: I would certainly claim that as a reason. Yes, I very definitely would.Trial Examiner: You are not so very definite because that was apparently somethingI had to suggest to you. I will permit brief questioning on that point.Somewhat later during cross-examination:Trial Examiner: Let me ask a question at this point. Are you simply asking this withbelief that you can find facts that are contrary to her statements there? 464DECISIONSOF NATIONAL LABOR RELATIONS BOARDMr. Hamilton: No, sir. We have two informants from the company that say she neverworked there.TrialExaminer:Have you madeany investigation?Mr. Hamilton:Yes, sir, we have made an investigation.Otherwise I would not even be inwith this question.Still later counsel said:Iam leading up to another statement of - another misstatement of a matter of fact inconnection with this application,which would be the basis for not rehiring this woman atany time.Counsel adduced no evidence,from any source,as to any misstatement of fact upon Wingate'sapplication for employment.When attention was called to his failure to offer proof to supporthis claim, in open hearing, that Wingate had lied, counsel merely said: "I had two informantswho informed me of those facts,"--but he made no offer to produce such informants, or toexplain why not.The pattern of unsupported claims, thus fashioned by counsel himself, was generallyfollowed by witnesses for the Respondent.President Buckner was the principal witness regarding the Respondent's various claimedreasons for Wingate's dismissal.Her testimony,appraised alone, is a maze of inconsistentand extravagant improbabilities. It reveals--beyond question--her bitter and vitriolic dis-like of Wingate, an emotional state which, if attributed to the causes she claims, raises thereasonable question as to why the active head of the concern permitted the employee to re-main at the Company switchboard for more than a year.As a witness Buckner said:Icomplained about her behavior before I ever met her because she was so loud andboisterous. (Emphasis supplied.)Buckner also said she told McGrath, then her manager, to "get somebody in her place"when Wingate"first went there," and that she talked to him "several times,at least two orthree times" about the matter between October 1951 and October 1953, when he resigned.Finally, she said, she asked McGrath to resign--for the main reason that he did not carry outher orders to fire Wingate, and for another reason that she suspected him of "dishonesty."3Yet even in October 1952, after firing her manager, Buckner did not discharge Wingate nor--ifOfficeManager Stevens is to be believed, did she ever tell him to fire her,4although hehad been Wingate's immediate supervisor with full authority to fire since early that year.Review of Buckner's testimony reveals an amazing array of objectipns the presidentclaims to have had toward an employee whom she never fired and never instructed her officemanager to fire,but whom she asked,on several occasions, to do personal errands forher.These objections to Wingate, as to whom Buckner said: "I was just thoroughly dis-gusted," include: "so many curse words--damn, hell, ""boisterousness and her unbecomingconduct," "she was unpopular," the use of the word "duplicate," 5 "loud talking," "draggingher feet across the floor,"6 "reading cheap novels,"t keeping inaccurate absentee records,her "crude and rude conduct," trying to tell her a "dirty" joke, her "unbecoming manner3The Trial Examiner believes that the Board, in the event the point comes before it forreview, should take into account Buckner's opinion of McGrath as "dishonest" when con-sidering a rejected exhibit--a letter from McGrath offered by the Respondent to support itscase.4Stevens did not waver on this point:Mr. Harper: Did Mrs. Buckner ever tell you at any time to fire Mrs. Wingate9Mr. Stevens: No.5 "Duplicate,"Buckner said,was a sort of code word which Wingate used to inform em- -ployees in other departments that the boss was coming. Buckner finally admitted that she"wouldn't say" that the use of this word had anything to do with the employee's dismissal6Bucknersaid she found this "terribly annoying. It would nearly drive me crazy."7 "I thought," said Buckner, "they were cheap because they had unbecoming pictures onthem." MIAMICOCA-COLABOTTLING COMPANY465and behavior," talking to "the colored maid" when the latter stopped by her desk, "teasing"the secretary, and giving "short and curt answers to customers over the telephone." Thelastmentioned objection Buckner promptly qualified out of the realm of belief by adding,"I didn't know who she was talking to." Finally, Buckner said she objected to Wingate asan employee because "she might say, 'Mrs. B.,your hair needs combing,'"when she passedby the telephone desk.The Trial Examiner finds it difficult to place any reliance upon Buckner's claims. Afterstating that she heard Wingate "use profanity comrtlonly around the office," she admitted thatwhen the employee was first hired she herself only visited the Miami office about once amonth. As to the "teasing" of the secretary and "calling her a hot rod," within the spaceof two questions Buckner both affirmed and denied having heard the remark. Whatever the meritof any or all of Buckner's claimed objections to Wingate as an employee, since she did not,according to both her testimony and thatofStevens, actually cause the discharge, the objectionsshe described cannot be held to have been motives which precipitated the dismissal.Stevens, Wingate's immediate supervisor since January 1952, said he took the initiative anddecided twice to discharge her, once early in September and finally,more than 2 monthslater,on November 15. According to other parts of his testimony, his mind was made upeven. before September.Q. Did you tell McGrath you were going to fire her9A. I told him if he didn't do something about it, I was going to let her go.Q. That was in August of 1952?A. Yes.Thus Stevens adds to the confusion, presenting the spectacle of an office manager, withfull authority to fire, waiting at least 3 months before taking action decided upon--but actionwhich, when finally taken, was without a moment's notice to the employee concerned. He, too,followed the pattern of making vague and general accusations about Wingate.He said he re-ceived many complaints from customers but could cite no names and few details.His refer-ence to complaints is couched in the following language:... a lot of complaints that came in--they were not necessarily from any particularsource or any complaint that came in in reference to any particular matter.Stevens also said:I think I heard her say--once or twice I overheard dirty stories,so to speak.He cited no examples and admitted that "perhaps" he also used similar language around theplant.If Stevens is to be believed, he informed Buckner "about the middle of the week" beforeNovember 17 (which would place it about November 12) that he was going to fire Wingate thefollowingMonday and give her a week's notice. On Saturday, November 15, he said, hereceived another complaint from a customer whose namehe could not remember, and decidedthen he would discharge her on Monday without notice. He admitted--despite his previousclaim that since early September he had been seeking a replacement for Wingate--that noreplacement was hired until the day after Wingate's dismissal. Nor did Stevens offer anycredible, reason why, on or about November 12, he suddenly told Mrs. Buckner of his intentto act on November 17. And his testimony as to Buckner's reaction concerning his announce-ment on November 12 is glaringly inconsistent with Buckner's claim that for a full year shehad been trying to get rid of Wingate- -even firing a manager because he would not carry outher orders in this respect. According to Stevens, Buckner's comment was:Well, if that's your judgment on this, I will leave it up to you. You are running the officenow.The Trial Examiner can place no reliance upon Stevens' testimony.Other witnesses, who clearly had nothing to do with her discharge, were called by the Re-spondent. One was the cashier, a man named Dooley, who said he and other men, as well asthe secretary,Miss Willing, heard Wingate use "bad" language that sounded "terrible.""It bothered me," he said. "It was disgusting." Yet this individual whose sensibilities were339676 0 - 55 - 31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDso severely violated, according to his own testimony, voluntarily ate lunch with Wingate,every day, at different public restaurants.From his observation of the witnesses, from their contradictory, inconsistent, evasive, andexaggeratedtestimony, the Trial Examiner is convinced and concludes that there is no meritto the many and varied reasons advanced by the Respondent for Wingate's dismissal.8On the contrary, the Trial Examiner concludes that the preponderance of credible evidencesustainsthe allegations of the complaint. The Trial Examiner believes that Buckner andStevens decided, during the week ending November 15, to rid the office of its most openUnion advocate, and that the decision was precipitated by the display, on her desk, of theUnion button. The dismissal was discriminatory, to discourage Union membership and activity,and thus interfered with, restrained, and coerced employees in the exercise of rights guar-anteed by the Act.C.The discrimination as to Lester AndersonIn November and December 1952, when the major events in issue as to Anderson took place,the employee had worked for the Respondent nearly 10 years. The testimony of Plant Super-intendent Glenn Watkins, who was a witness for the Respondent, establishes beyond questionthat Anderson--until he assumed employee leadership in the organizational campaign--had beenconsidered by management as a capable and reliable stacker and stockman. Watkins, to whomAnderson was responsible, said that Anderson was "more in charge of the men out there[on the loading platform] and I left it all up to him to take care of it."Early in November, when Union organization began, Anderson became its most activeemployee advocate. He distributed Union cards outside the plant gates to employees as theyleft work. Watkins readily admitted that he knew of Anderson's Union leadership and activity.Evidence is undisputed that in the late fall of 1952 Anderson was trying to equip himself tobe of even greater service to the Respondent, by taking a course in refrigeration. Of his ownvolition, about November 1 he sought transfer to the Respondent's refrigeration department.The head of this department, Jesse Boswell, told him he could use him there if "it was allrightwithMrs. Buckner." Anderson approached her. She said she would see about it.On November 18 and 19 Anderson joined the employees on the picket line which followedWingate's precipitate discharge. Upon return to work, he approached Boswell again. It isundisputed that Boswell told him he could "definitely use" him. On November 22 Andersonwent to Buckner and told her what Boswell had said. Buckner told him that he had to be"willing," "competent." and "had to do the job." She added, "from now on it is going to becold business and I mean cold business." Anderson reminded her of his 10 years' serviceand voiced the belief that he had "proved" himself. Buckner replied:Yes, you proved yourself the other day down there on the street. You took the businessout of my hands. Now I am not allowed to say anything. To hell with you, Lester. Get outof here.9A good deal of testimony was elicited concerning a change in the method of loading andstacking cases--testimony which maybe quickly summarized, since General Counsel disclaims8Buckner's claim that Wingate was "unpopular" among other employees receives scantsupport from the fact that at a Union meeting, immediately after the discharge, the employeesvoted unanimously to strike in protest. And for 2 days they did strike. Moreover, although notdeterminative of the credibility issues, the record contains the straightforward, restrainedtestimony of Attorney John M. McKay, 'Jr., of the firm of Dixon, De Jarnette & Bradford, ofMiami, Florida, which has employed since February 1953, in the same capacity she servedthe Respondent. It is wholly unbelievable that this large law firm of 13 attorneys, would em-ploy at their switchboard and to deal with clients and the public an operator whose characterwas of the nature depicted by Buckner, Stevens, and Dooley.9The findings as to this interview are based upon Anderson's credible testimony. Although ondirect examination Buckner denied that Anderson asked for a transfer after the spring of 1952,and specifically denied saying "To hell withyou," on cross-examination she admitted that sherecalled a conversation with Anderson about November 22, but said "he walked into my officeand said he wanted to talk to me about a mess.... I presume he had reference to this uniontrouble."Then she admitted, "I would not doubt that I said," in reference to Anderson'stransfer, that he would have to be competent, do the job, and be cooperative. MIAMI COCA-COLA BOTTLING COMPANY467any contention that the change in operation itself was for other than a legitimate purpose. Theprocess of change, which took about 3 months, involved the installation of new equipment andbegan about October 1, at which time Anderson was assigned by Watkins to paint the building.He continued at such work until early in December.As heretofore noted, on November 3, J. B. Monk was transferred from the Key West to theMiami branch, to be assistant superintendent. On November 29, a few days after Buckner toldAnderson that from "now on it is going to be cold business," Monk met Anderson whilecrossing the yard in carrying out his duties and suddenly charged him with loafing. Anderson--who, Watkins admitted, had never given him any occasion in the preceding 10 years for suchcomplaint- -objected to Monk's accusation. Monk asked him, "What do you want me to do, fireyou on the spot? " The employee remarked that he had that power, and went on about his work.A few minutes later he was called to the office of one Pinter, Watkins' superior, who laid himoff for a week. He was handed a slip of paper which informed him, in effect, that he had beenwarned before for loafing, and therefore was being thus disciplined. Anderson protested theunfounded charges, asked Pinter to produce witnesses, but was refused and laid off.General Counsel claims, the preponderance of credible evidence establishes, and the TrialExaminer concludes and finds that the layoff was discriminatory and to discourage Unionactivity.Pinter was not called as a witness and the Respondent made no showing that anyeffort had been made to obtain his presence at the hearing.Monk was the only managementrepresentative to testify as to any "loafing" on the part of Anderson and because of hisdemeanor and admitted assault upon Union officials, the Trial Examiner considers him awholly untrustworthy witness. Furthermore, the testimony of Watkins casts discredit uponthat of Monk.As Buckner had warned but a few days before, Anderson received "cold treatment." Furthersupporting the foregoing conclusion is the fact that immediately after Pinter laid him offAnderson went to Buckner's office and reported the action taken. She told him,"Lester, wegot to work together better and cooperate and get a better job from now on than we have hadrecently here."Her reference was clearly calculated to warn Anderson of his continuedUnion activity.Anderson reported back to work on December 8. He was promptly assigned by Watkins tothe arduous task of stacking cases on the new"pallet" system,and was told that the assignmentwas upon Pinter's specific order and that there was nothing Watkins could do about it. Thenature of this work was succinctly described by Watkins, a witness called by the Respondent:Q. After thepalletizing system came into it, the conveyor was lowered to aboutfourteen inches. Is that right?A. That's right.Q. They loaded then on to the pallet which is four inches off the floor. Is that right?A. That's right.Q. The pallet holds forty cases?A. That's right.Q. How many cases an hour comes out of thecasingmachine?A. Approximately five hundred and fifty cases.Q. A man loading from the casing machine to the pallet has no time to stand up, doeshe?A.No, sir.Q. He is ina stoopingposition continuously, is he not?A. That's right.Also according to the superintendent's testimony, so many complaints were thereafterreceived from other stackers that not only did they have to rotate men on the job but evenchange the system itself.Well aware that the assignment was punitive, Anderson nevertheless obeyed, and workedcontinuously on this job that day and until midafternoon the next day, when something "toreloose" in his back and he was sent to the doctor by Watkins. For many months he was underconstant care of various doctors, including those retained by the Respondent's insurancecompany.Since December 9, and up to the time of the hearing, the credible evidence establishes andGeneral Counsel concedes that Anderson has beenphysicallyincapable of resuming his regularjob as stacker. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 31, 1953, the insurance doctor issued the following statement as to Anderson'scondition:Icertify that Lester Anderson is now under my care for a back disability which wasincurred in an accident while at work in December of 1952. His progress has been veryslow and improvement minimal. He is still unable to work and will remain disabled forsome little time.Three weekslater,on April 20, the Respondent's presentmanagerwrote to Anderson, inpart, as follows:... we have carefully consideredthe statementby Dr. E. W. Cullipher--"He is stillunable to work and will remain disabled for some littletime." Since it appears thatwhatever we do in this case might appear unfair to someone, we felt that we must do whatwe consider most beneficial to the organization as a whole. This reasoning prompts usto notify you herewith that you are discharged from this company.The manager, although a witness, gave no reasonable explanation of what particular benefitsthe "organization as a whole" derived from informing Anderson that he was discharged, inthe light of the doctor's reportthat he couldn't work anyway.On May 21 the insurance company advised Anderson that he had been given a "smallpermanent partial rating ofthe body," and awarded him a total sum of $ 612.50 Being thusinformed that he was only disabled "partially," Anderson went back to the plant and sought,work. He was told none was available that he could perform. Thereafter the Florida IndustrialCommissionfoundhim totally disabled. He was told, it appears,that this disabilityat leastin part waspsychological. iiGeneral Counsel claims that the refusal to find work for Anderson on June 3 was dis-criminatory. The Trial Examiner considers theevidenceinsufficientto support this contention.Counsel himself admitted that it was difficult to prove that a suitable job was then available--or since.The preponderance of credible evidence, however, does support the broader claim of dis-crimination, both as to the layoff, as found above, and as to the assignment to tasks onDecember 8 which brought about hislong illnessand disability.While it may not reasonably be held that managementassignedthe employee to the palletwork with foreknowledge and intent that it would result in a permanent disability, there isno doubt that the assignment itself was punitive. The superintendent's testimony is amplesupport for that conclusion. And Anderson had been told by Buckner that he could expect"cold treatment" because of his Union activity, while at the same time refusing him atransfer toa job which was open and available. Pinter had discriminatorily laid him offfor a week and then assigned him to work on the stacking job which, as later events proved,was so difficult that the system had to be changed.But whether or not the Respondent foresaw on December 8 the unfortunate consequenceof Anderson's assignment, since the assignment was to discourage Union activity and illegal,theRespondentmust be held accountable for events which it thus precipitated. Legally,Anderson remains an employee. The announcement, in April, of his discharge did not there-by sever the Respondent's responsibility under the Act to remedy its unfair labor practicestoward Anderson, or nullify its obligation to offer him full reinstatement when and if hebecomes capable of performing his work. The formal discharge, however, the Trial Examinerconsiders to be an additional act of discrimination. Charges had previously been filed bythe Union on behalf of Anderson. At the hearing counsel for the Respondent stated that hisclientwould offer Anderson a job "when and if he is able to do the job and if we have workwhich he can do,"--but only if the "Anderson case" were dismissed.loNo expert testimony on this point was adduced. The Trial Examiner claims no expertknowledge in this field and makes no finding as to the nature or extent of the psychologicalbarrier, if any, which impedes normal physical function The appearance, however, of thehusky Assistant Superintendent,Monk, as a witness--the individual who brought about hisdiscriminatory layoff and later severely assaulted two Union officials on the public streetofMiami with a "scolding" from the Company head as a partial punishment, suggests atleast a subconscious unwillingness on the part of Anderson, a small man, to submit himselfto physical assault. MIAMI COCA-COLA BOTTLING COMPANY469In summary,it is concluded and found that the Respondent discriminated as to the tenureof employment of Anderson on November 29, 1952, as to the conditions of his employment onDecember 8, 1952, and discriminatorily discharged him on April 20, 1953, to discourageUnionmembership and activity,and thereby interfered with,restrauied,and coerced em-ployees in the exercise of rights guaranteed by the Act.IV,THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection withthe operations of the Respondent described in section I, above,have a close,ultimate andsubstantial relation to trade, traffic, and commerce among the several States,and tend tolead to labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIthas been found that the Respondent has engaged in and is engaging in unfair laborpractices.Itwillbe recommended that it cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.Ithas been found that the Respondent,by the discharge and layoff as herein described, hasdiscriminated against two individuals in regard to their hire and tenure of employment. It willtherefore be recommended that the Respondent offer to Phyllis Wingate immediate and fullreinstatement to her former or substantially equivalent position,offer to Lester Andersonsimilar reinstatement upon appropriate advice from his medical advisor that he is physicallycapable of resuming employment,without prejudice to their seniority and other rights andprivileges,and make them whole for any loss of pay they may have suffered by reason of thediscrimination against them,by payment to each of them of a sum of money equal to that whichhe or she would have normally earned less net earnings,iiwhich sum shall be computed on aquarterly basis during the period from the discriminatory layoff or discharge i2 to the date of)aproper offer of reinstatement,in accordance with Board policy set out in F.W. WoolworthCompany,90 NLRB 289.It will also be recommended that the Respondent make available to theBoard, upon request,payroll and other records to facilitate the checking of the amount of backpay due.In the Trial Examiner'sopinion,the commission of unfair labor practices generally isreasonably to be anticipated from the Respondent's unlawful conduct as found above. It willtherefore be recommended that the Respondent cease and desist not only from the unfair laborpracticesherein found,but also from in any other manner infringing upon the rights ofthe employees guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.District Lodge No.40, International Association of Machinists,AFL, is a labor organ-ization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Phyllis Wingateand Lester Anderson,thereby discouraging membership in a labor organization,the Respond-ent has engaged in and is engaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.3.By interfering with,restraining,and coercing its employees in the exercise of rightsguaranteed by Section 7 of the Act,the Respondent has engaged in and is engaging in unfairlabor practices within.the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the meaning ofSection 2(6) (7) of the Act.[Recommendations omitted from publication.]"Crossett Lumber Company,8 NLRB 440.12 In the case of Wingate from November 17, 1952, and in the case of Anderson fromNovember 29 to December 8, 1952,and from December 9, 1952.